At the April 1934 term of the circuit court of Wilcox county the grand jury found and returned into open court an indictment against this appellant, charging him with the offenses of making, manufacturing, or distilling prohibited liquors and beverages, contrary to law, and, in the second count, with the unlawful possession of a still, etc., to be used for that purpose. This indictment was filed on April 11, 1934, and the record shows that the accused was arraigned thereon on the 24th day of April, 1934, and for answer to the indictment interposed a plea of guilty as therein charged. The court, as the law requires, sentenced the defendant to an indeterminate term of imprisonment in the penitentiary for a term of one year and a day to not more than eighteen months. Notwithstanding his plea of guilty and notwithstanding the court imposed practically the minimum punishment provided by law, the defendant appealed from the judgment of conviction pronounced and entered, and at his instance the sentence was suspended pending the appeal and his appeal bond was fixed at $300 by the court. The bond was executed and approved on the date of the sentence, and the appellant was released from custody and has been at liberty since that time.
The appeal here is rested upon the record proper. No bill of exceptions was reserved, and no question is raised as to the regularity of the record. The record is without error.
It is evident that this appeal was taken for delay only. Our only prerogative is to affirm the judgment of conviction from which the appeal was taken. It is so ordered.
Affirmed. *Page 252